Mu. Iustice IIoleowat :
I concur in all that is said in the first four paragraphs of the opinion. As to the conclusions reached in paragraph 5, I dissent. I do not think that the precise point in controversy here was involved in St. Louis M. & M. Co. v. Montana Co.; 9 Mont. 288, 23 Pac. 510, on error, 152 U. S. 160, 14 Sup. Ct. 506, 38 L. Ed. 398. Upon each of those appeals the contention of respondent was that the mere invasion of private property of another for the purpose of making a survey and inspection does not constitute a taking within the meaning of the Constitution; that “taking,” as therein used, means a permanent deprivation of the owner of his property. In that suit access to the workings of the defendant’s property could be had through a tunnel, and therefore no question was involved as to the power of the court to compel the defendant to furnish the means of access. Admittedly, the defendant is the *548owner of tbe properties through which the plaintiffs desire to enter and survey the ground in controversy. That being true, in my opinion the statute does not authorize the court to compel the defendant to make use of its coal, engine, hoist and men for the purpose of enabling the plaintiffs to1 pursue their examination, and; if it did, it would be unconstitutional, as depriving the defendant of its property without due process of law. I cannot understand why the defendant may not shut down work in the Parrot shaft and refuse to operate the same if it desires to do so. I do not agree with the doctrine announced in Thornburgh v. Savage Mining Co., 7 Mor. 667.